Citation Nr: 0118457	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for a heart disorder, 
claimed as a heart murmur.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 

INTRODUCTION

The veteran served on active duty from July 9, 1980, to July 
7, 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  It is at least as likely as not that sensorineural 
hearing loss currently shown in the right ear is 
etiologically related to active service.  

2.  The veteran's service medical records (SMRs) do not 
contain any complaints, findings, or diagnoses of a left ear 
hearing loss.  

3.  Sensorineural hearing loss in the left ear was not shown 
to be present until many years after separation from service, 
and was first shown at a time too remote from service to 
conclude that it is etiologically related to service.  

4.  The veteran has reported only inservice noise exposure; 
no evidence on file refutes his account that he had at least 
some acoustic trauma during service.  

5.  The veteran's tinnitus may not reasonably be 
disassociated from his reported exposure to acoustic trauma 
in service and the neurosensory component of his hearing 
loss.  

6.  The SMRs are negative for treatment of a back disorder; 
postservice treatment is not indicated until many years after 
service in 1991.  

7.  No competent medical evidence of record relates the 
veteran's current back disability to any incident of service 
origin.

8.  The veteran does not currently have a heart murmur or any 
other cardiovascular disability.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that hearing loss in the right ear was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2000).  

2.  Hearing loss in the left ear was not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss disability in the left ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2000).  

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that his tinnitus is of service origin.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

4.  The veteran does not have a back disorder that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

5.  The veteran does not have a cardiovascular disorder, 
claimed as a heart murmur, that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This new statute eliminates the 
previous requirement that an applicant must submit a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist in developing evidence, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time it took the action which is now on 
appeal, VA's duties have been adequately fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the September 1999 rating decision of the bases 
for the RO's denial of each of the claims on appeal.  These 
reasons were reiterated upon the May 2000 statement of the 
case (SOC), which also provided the veteran with all 
appropriate laws and regulations pertaining to his claims.  
The Board concludes that the discussions in the rating 
decision and SOC informed the veteran of the information and 
evidence needed to substantiate these claims, and complied 
with VA's notification requirements.  

The appellant was notified in the September 1999 rating 
decision of the bases for the RO's denial of each of the 
claims on appeal.  These reasons were reiterated upon the May 
2000 statement of the case (SOC) which also provided the 
veteran with all appropriate laws and regulations pertaining 
to his claims.  The Board concludes that the discussions in 
the rating decision and SOC informed the veteran of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Neither the appellant nor the service 
representative has made reference to any unobtained evidence 
that might aid the claim at hand, or that might be pertinent 
to the bases for the denial of the claim.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and was asked to assist in 
obtaining the evidence.  

Moreover, because the VCAA went into effect after the most 
appellant's SOC was issued, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
which are required by the new legislation appear to have been 
substantially completed to the extent necessary and 
appropriate under the present circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107 (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Factual Background

A review of the SMRs is negative for complaints of or 
treatment for tinnitus or a back injury.  These records do 
include numerous audiometric examinations.  At the time of 
the enlistment examination in June 1980, audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
10
0
0
10
0

Additional audiometric examinations with pure tone 
thresholds, in decibels, and the dates that they were 
conducted are provided below.  


November 1980




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
5
LEFT
15
5
5
5
5


January 1983




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
25
LEFT
30
20
15
15
20


March 1983




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
15
10
5
5
5

The SMRs do not reflect that a hearing loss was diagnosed 
during service. 

The SMRs also reflect that the veteran was seen starting in 
January 1981 for complaints of tachycardia for the prior two 
weeks, with the veteran stating in March of that year that 
the condition had been present for several years and had 
worsened.  A work-up was conducted.  The examiner could not 
hear a murmur of either mitral stenosis or mitral 
regurgitation, and it was noted that the veteran was 
normotensive.  The examiner reported that he found no 
evidence of pulmonary or cardiac disease, and the assessment 
was paroxysmal atrial tachycardia.  No chronic cardiovascular 
disability was diagnosed.  

Postservice records include an enlistment examination which 
was accomplished for Army National Guard purposes on July 28, 
1984.  Results of an audiometric examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
35
LEFT
15
10
15
10
5

Additional postservice medical records include private and VA 
medical records dated from 1990 through 1999.  These records 
include notations made by the examiner that the veteran had a 
history of a heart murmur.  These documents also include a 
private chest X-ray from April 1991 which was interpreted as 
normal.  A VA record from April 1991 shows that he was seen 
for complaints to include occasional lower back pain.  
Private records dated from 1994 through 1997 also reflect 
treatment for low back complaints.  Lumbar radiculitis was 
diagnosed in May 1994.  In 1997, the veteran was admitted to 
a private hospital for complaints of palpitations.  The 
veteran's symptoms were assessed to be related to vasovagal 
syncope, for which he had a prior history of seizures since 
childhood.  Private records from January 1998 reflect that 
the veteran had neurocardiogenic syncope.  

VA cardiac and audiometric examinations were conducted in 
July and August 1999, respectively.  The veteran gave a 
history of first being aware that he had hearing loss and 
tinnitus in 1984.  He stated that the tinnitus had been 
constant.  He attributed these problems to the firing of 
weapons on the rifle range.  He also gave a history of a 
heart murmur since military service.  He said that he was 
hospitalized during service for a fast heartbeat, dizziness, 
and loss of consciousness.  He said that he took medications 
for a week and then discontinued them.  He reported no 
further problems until 1997, when he was referred to a 
cardiologist by his private physician following loss of 
consciousness.  The examiner noted that the veteran had a 
positive tilt test, and had been diagnosed with vasovagal 
syncope following a normal electrocardiogram (EKG) and normal 
cardiac catheterization with angiography.  The veteran was 
placed on beta-blockers, and had occasional palpitations with 
his heart skipping.  There was no shortness of breath or 
chest pain.  The VA examiner diagnosed vasovagal syncope with 
positive cardiac tilt test, without evidence of any cardiac 
murmurs, after reviewing the medical records and SMRs, and 
conducting a physical examination.  The examiner concluded 
that the veteran exhibited no evidence of cardiac arrhythmias 
and showed no evidence of coronary artery disease (CAD).  
Complaints associated with the back were not reported, and no 
back diagnosis was made.  

VA audiological evaluation in August 1999 reflects a history, 
as related by the veteran, of hearing difficulties in both 
ears which had developed over the years.  He gave a history 
of ear infections, with the last one occurring in 1981.  His 
noise history included inservice exposure to target practice 
and military training noise.  He reported tinnitus as being 
of unknown origin and duration.  Audiological examination, in 
pure tone thresholds, in decibels, was reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
50
LEFT
15
15
10
15
45

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The audiologist diagnosed a moderate 
mixed loss of hearing sensitivity at 4,000 Hertz in both 
ears.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

In the case of sensorineural hearing loss or CAD, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims) in Hensley, supra, indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . ."  Id. at 160, quoting Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).  


As to tinnitus, this disorder may be service connected 
separate from hearing loss, and the regulations provide a 
compensable rating for recurrent tinnitus.  The Board notes 
that, previous to June 10, 1999, tinnitus was service 
connected and rated when it was persistent as a symptom of 
head injury, concussion, or acoustic trauma.  Compare 
38 C.F.R. § 4.87a, Diagnostic Code (DC) 6260 (2000) with 
38 C.F.R. § 4.87a, DC 6260 (1998).  See 64 Fed. Reg. 25,202 
through 25,210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The change in language above was more clarifying 
than substantive, and, in any event, we need not address the 
Karnas doctrine in this case, where service connection, and 
not a rating for tinnitus, is the issue.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.  



Analysis

Bilateral Hearing Loss

As evidenced above, hearing loss (as defined in VA 
regulations) was not met in the left ear until a recent VA 
examination in 1999.  In the right ear, however, VA standards 
for impaired hearing were met shortly after the veteran's 
service separation, in July 1984. 

Based upon the evidence summarized above, the Board finds 
that the initial manifestation and clinical diagnosis for 
hearing loss disability in the left ear, occurring more than 
10 years after separation from service, is too remote in time 
to be reasonably attributable to service.  Moreover, the 
medical evidence of record does not support the veteran's 
contention that his hearing loss in the left ear is causally 
related to his military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Notably, the record reflects 
that hearing examinations conducted during service showed no 
hearing deficit in the left ear, and essentially no worsening 
in hearing in the left ear.

In addition, with all due respect for the veteran's 
continued, and undoubtedly sincere, assertion that his 
hearing loss in the left ear began in service, the Court of 
Appeals for Veterans Claims has held that "[a]s a layman, 
appellant is not qualified to proffer an opinion as to the 
date of onset of his illness; such testimony would only be 
probative if it were proffered by 'a witness qualified as an 
expert.'"  Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)).  
In this case, the evidence does not demonstrate that the 
veteran has any professional medical expertise, or is 
otherwise qualified to render a medical opinion.

In short, the medical evidence presented by the veteran does 
not demonstrate a nexus between current hearing loss in the 
left ear and service.  In the absence of such a nexus, the 
medical evidence of record is insufficient to support a 
finding of service connection for hearing loss in the left 
ear.  Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995).  
Accordingly, the Board finds that the probative weight of the 
"negative" evidence exceeds that of the "positive" 
evidence with respect to the claim for service connection for 
hearing loss in the left ear, thus requiring a denial of this 
aspect of the claim.  Gilbert, 1 Vet. App. at 49.

With respect to hearing loss in the right ear, the Board 
acknowledges that there is also a lack of definitive medical 
evidence showing a nexus between hearing loss in this ear and 
service.  However, the Board finds that the "positive" 
evidence as to the right ear, principally the in-service 
examination in January 1983 (which does not reflect hearing 
loss that meets VA standards but does show elevated 
thresholds) and the 1984 examination conducted only slightly 
more than one year after service separation (which does 
reflect findings which meet VA regulations for impaired 
hearing in the right ear), when considered with the hearing 
loss currently shown in the right ear as defined by 38 C.F.R. 
§ 3.385, is in relative balance with the "negative" 
evidence of record.

Given this relative balance in the evidence, and the 
principles with regard to affording the veteran all benefit 
of a reasonable doubt, the Board concludes that service 
connection for hearing loss in the right ear should be 
granted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Tinnitus

Although the veteran, as a lay person, is not qualified to 
render medical opinions as to diagnosis or causation, he is 
qualified to report symptoms he experienced.  See Savage v. 
Gober, 10 Vet. App. 488.  Certainly, the veteran is qualified 
to report that he has a long history of ringing in his ears, 
a point which he asserted at the time of audiometric 
examination in 1999.  We are well aware that he has said he 
was first aware of this in 1984, a period after military 
service.  The Board also notes, however, that we have 
resolved reasonable doubt in the veteran's favor to allow for 
a grant of service connection for impaired hearing in the 
right ear.  As the veteran has been found to have impaired 
hearing in the right ear of service origin, and has given a 
history of significant noise exposure only while in service, 
the Board concludes that the evidence supports a finding that 
the veteran experienced at least some acoustic trauma during 
his period of military service.  He has denied significant 
acoustic trauma since service.  In addition, the 1999 VA 
examination supports the finding that the veteran has a 
current diagnosis of tinnitus.  Giving the benefit of the 
doubt to the veteran, the Board finds that the veteran's 
statements about inservice tinnitus and continuing problems 
with tinnitus after service are credible, from the 
perspective of a layman.

For the reasons stated above, the Board has concluded that 
the veteran is entitled to a grant of service connection for 
tinnitus.  While it has been concluded, above, that the 
veteran's impaired hearing in only one ear is of service 
origin, the Board has resolved all reasonable doubt in the 
veteran's favor to grant him service connection for tinnitus 
due to acoustic trauma to which he was exposed during 
service.

As stated above, the Board has found the veteran's statements 
about in-service tinnitus and continuing problems with 
tinnitus after service to be credible.  Such statements are 
accepted as true.  Further, the Board finds that, in 
accordance with the Court's guidance in Savage, supra, 
tinnitus is a condition as to which lay observation is 
competent to identify its existence.  Thus, the veteran's 
assertions are competent to establish the existence of 
tinnitus during service and continuity of symptomatology 
thereafter.  Consequently, the Board is of the opinion that 
the veteran is entitled to service connection for tinnitus.

Residuals of Back Injury

As to the veteran's claim for a chronic back disorder of 
service origin, the Board notes that there simply is no 
medical evidence to support his claim.  The SMRs are negative 
for treatment of a back disability, and there was no 
postservice treatment until 1991, many years after service 
separation.  In addition, there is no medical evidence of 
record linking postservice symptoms, diagnosed as lumbar 
radiculitis in 1994, to any incident of service.  Therefore, 
service connection for a back disorder is denied.  

The Board has considered the veteran's assertions that he has 
a back disability of service origin.  While he is competent 
to report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on the basis of medical causation 
or etiology.  Espiritu, supra; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Heart Disorder Claimed as a Heart Murmur

The veteran's SMRs reflect that the veteran was seen during 
service for complaints of tachycardia.  The workup was 
negative for heart murmur or any other CAD.  Postservice 
records reflect that the veteran has given a medical history 
to include the inservice diagnosis of a heart murmur, but 
current VA heart examination was also negative for a 
diagnosis of CAD and murmur.  

The Board points out that the veteran is not entitled to 
compensation simply because he incurred a disease or injury 
during service.  There must be proof that he current has 
residuals from that disease or injury.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
Accordingly, the Board finds that service connection is not 
warranted for a heart disorder claimed as a heart murmur.  

The Board has considered the assertion that the veteran has a 
heart disability of service origin.  Again, it is pointed out 
that while he is competent to report manifestations of a 
disorder perceptible to a lay party, such as pain, he is not 
competent to link those manifestations to service on medical 
causation or etiology.  Such linkage must be supplied by 
medical professionals.  See Espiritu, Routen, supra.  


ORDER

Service connection for a right ear hearing loss is granted.  

Service connection for a left ear hearing loss is denied.  

Service connection for tinnitus is granted.  

Service connection for residuals of a back disorder is 
denied.  

Service connection for a heart disorder claimed as a heart 
murmur is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

